Case 7:21-cr-00310-NSR Document 30

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meee een ne ne eee eee eee eee e teen ena ee xX
UNITED STATES OF AMERICA,
Plaintiff,
-against-
JASON PLUMMER,
Defendant.
a ee ee ee ee x

 

TO: Nelson 8. Roman, United States District Judge:

Filed 08/19/21 Page 1of1

MEMORANDUM

21 Cr. 310 (NSR)

Please find attached a transcript of the June 15, 2021 plea allocution over which I
presided, setting forth my Report and Recommendation to you. Please let me know if I can be of

further assistance.

Dated: August 19, 2021
White Plains, New York

Respectfully Submitted,

ON fa eee ye ° /, Z 7 . o “he f i a

 

JUDITH C. MceCARTHY
United States Magistrate Judge

 
